                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8         KOLJA SCHLUETTER,                                Case No. 19-cv-08235-VKD
                                                            Plaintiff,
                                   9
                                                                                              ORDER FOR REASSIGNMENT TO
                                                    v.                                        DISTRICT JUDGE
                                  10

                                  11         TESLA, INC.,
                                                            Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Defendant Tesla, Inc. (“Tesla”) removed this action from the Superior Court of the County

                                  15   of Santa Clara and now moves to compel arbitration. Dkt. Nos. 1, 4. Plaintiff Kolja Schluetter

                                  16   has not indicated whether he consents to or declines magistrate judge jurisdiction.

                                  17             All named parties must consent to magistrate judge jurisdiction before a magistrate judge

                                  18   may hear and decide a case. See 28 U.S.C. § 636(c)(1); Williams v. King, 875 F.3d 500, 501-04

                                  19   (9th Cir. 2017) (magistrate judge lacked jurisdiction to dismiss case on initial review because

                                  20   unserved defendants had not consented to proceed before magistrate judge). As it appears that this

                                  21   case requires a decision that could dispose of all of Mr. Schluetter’s claims against Tesla in this

                                  22   forum, and because not all parties have consented to magistrate judge jurisdiction, the matter must

                                  23   be reassigned to a district judge.

                                  24             Accordingly, the Clerk shall reassign this case to a district judge pursuant to the Court’s

                                  25   Assignment Plan. Upon full consent of all parties, this case may be reassigned back to the

                                  26   undersigned magistrate judge.

                                  27   ///

                                  28   ///
                                   1          IT IS SO ORDERED.

                                   2   Dated: January 7, 2020

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
